ON APPLICATION FOR REHEARING.
It is insisted in argument by counsel, on application for rehearing in this case, that the petition filed in the probate court for the sale of the land in question contained all of the necessary averments as to jurisdiction. The petition, in fact, is not set out in the record, but is only referred to in a subsequent order granting a motion made by an administrator de bonis non to sell the land under the petition referred to. But be this as it may, and conceding that the averments as to the jurisdictional facts of indebtedness and insufficiency of personal property to pay debts were sufficient, it affirmatively appears that the petition was not filed by tihe administrator of the estate of Odosia Stringer, deceased, but by one A. P. DuBose, administrator of the estate of E. H. DuBose, deceased, who ivas in his lifetime administrator of the estate of Odosia Stringer, deceased. To give the probate court jurisdiction to sell land of the deceased, the petition must be filed by the administrator of the estate of the deceased. This is the first and essential step in the order of jurisdiction, and without this jurisdiction, no valid order could be made in the premises by the court. It is a self evident proposition, that no valid judgment can be rendered, until after jurisdiction has been acquired.
The order for the sale of the land affirmatively shows that the court was .without- jurisdiction to malee it. — it carries its death warrant on its face. The statute is mandat ory. It says the application for the sale of lands must he filed by the administrator. — § 158, Code of 1896.
The application for rehearing must be denied.